               Case 1:18-cv-12269-ER Document 3 Filed 12/28/18 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
MICHAEL FURMAN,                                       :       Case No. ____________
Individually and on behalf of all others              :
similarly situated,                                   :       COLLECTIVE ACTION
                                                      :       COMPLAINT AND
         Plaintiff,                                   :       JURY DEMAND
                                                      :
                  v.                                  :
                                                      :
GODIVA CHOCOLATIER, INC.;                             :
                                                      :
         Defendant.                                   :
-------------------------------------------------------X

                          PLAINTIFF’S COLLECTIVE ACTION COMPLAINT

          Plaintiff Michael Furman (“Furman” or “Plaintiff”), individually and on behalf of all

others similarly situated, by his attorneys Shavitz Law Group, P.A., alleges as follows:

                                       NATURE OF THE ACTION

          1.     This lawsuit seeks to recover overtime compensation for Plaintiff and similarly

situated individuals who have worked as Boutique Managers or in comparable roles with

different titles (“BMs”) for GODIVA CHOCOLATIER, INC. (“Godiva” or “Defendant”)

anywhere in the United States.

          2.     Godiva is a Belgian manufacturer of fine chocolates and related products. Godiva

operates hundreds of retail stores worldwide, including approximately 150 stores in the United

States.

          3.     Godiva employs BMs at its retail locations in the United States.

          4.     In order to minimize labor costs, Godiva staffs its stores leanly and strictly

manages hours worked by non-exempt workers to avoid paying them overtime. To compensate

for this deliberate understaffing, Godiva relies heavily on its salaried BMs to staff the stores
             Case 1:18-cv-12269-ER Document 3 Filed 12/28/18 Page 2 of 9




when there are not enough hourly employees to properly do so. Because of Godiva’s retail hours

and lean staffing model, BMs regularly work in excess of forty (40) hours per workweek.

       5.      Although they are labeled “managers,” BMs are not responsible for true

management functions. To the contrary, BMs spend the vast majority of their time performing

the same duties as non-exempt, hourly employees. BMs’ primary duties, which occupy the

majority of their time, are: customer service, cashiering, dipping fruit, and cleaning the store.

       6.      The primary duties of BMs do not fall within any of the exemptions under federal

overtime law and regulations.

       7.      The primary duties of the BM position do not vary among Godiva’s stores.

       8.      Throughout the relevant period, Godiva’s policy across its stores has been to

uniformly classify BMs as exempt from federal overtime provisions and not pay BMs any

overtime wages.

       9.      Godiva regularly requires BMs to work in excess of 40 hours per workweek.

       10.     By the conduct described herein, Defendant has violated the Fair Labor Standards

Act, 29 U.S.C. §§ 201 et seq., (“FLSA”) by failing to pay BMs, including Plaintiff, the overtime

wages they have earned and to which they are entitled by law.

       11.     Plaintiff brings this action on behalf of himself and similarly situated current and

former employees of Defendant nationwide who elect to opt-in to this action pursuant to the FLSA

and specifically, the collective action provision of 29 U.S.C. § 216(b), to remedy violations of the

wage and hour provisions of the FLSA by Defendant that have deprived Plaintiff and others

similarly situated of their lawfully earned wages.




                                                 -2-
             Case 1:18-cv-12269-ER Document 3 Filed 12/28/18 Page 3 of 9




                                         THE PARTIES

                                    Plaintiff Michael Furman

       12.     Plaintiff Michael Furman (“Furman”) is an adult individual who is a resident of

Ferndale, Michigan.

       13.     Furman was employed by Defendant as a BM from approximately August 2012 to

January 2018, at Godiva stores in Michigan.

       14.     Defendant paid Furman an annual salary of approximately $47,500.

       15.     Pursuant to Defendant’s policy, pattern, and/or practice, Furman regularly worked

more than 40 hours in a workweek, but was not compensated for overtime hours worked. As a

BM, Furman worked between 42 and 47 hours per week. Furman was not paid overtime wages

during any workweeks for the hours he worked as a BM in excess of 40 each week.

       16.     At all times relevant hereto, Furman was a covered employee within the meaning

of the FLSA.

       17.     A written consent form for Furman is attached hereto as Exhibit A.

                                              Defendant

       18.     Godiva Chocolatier, Inc. is a New Jersey corporation with a principal place of

business at 333 West 34th Street, New York, New York 10001.

       19.     At all relevant times, Defendant was and is an “employer” within the meaning of

the FLSA.

       20.     Throughout the relevant period, Defendant employed Plaintiff and other BMs

within the meaning of the FLSA. Defendant has had substantial control over Plaintiff’s working

conditions and the unlawful policies and practices alleged herein.

       21.     At all times relevant, Defendant maintained control, oversight and direction over



                                                -3-
              Case 1:18-cv-12269-ER Document 3 Filed 12/28/18 Page 4 of 9




Plaintiff and other BMs, including timekeeping, payroll and other employment practices that

applied to them.

        22.     Defendant applies the same employment policies, practices, and procedures to all

BMs.

        23.     At all times relevant, each Defendant’s annual gross volume of sales made or

business done was not less than $500,000.

                                  JURISDICTION AND VENUE

        24.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1337.

        25.     This Court also has jurisdiction over Plaintiff’s claims under the FLSA pursuant

to 29 U.S.C. § 216(b).

        26.     Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391(b)(3) because Defendant Godiva Chocolatier, Inc. is a resident of the State of New York

and has its principal place business in this District.

                            COMMON FACTUAL ALLEGATIONS

        27.     Throughout their employment with Defendant, Plaintiff and other BMs regularly

worked in excess of 40 hours per week.

        28.     Defendant was aware that Plaintiff and other BMs worked more than 40 hours per

workweek, yet Defendant failed to pay them overtime compensation for any of the hours worked

over 40 in a workweek.

        29.     The primary duties of Plaintiff and other BMs were non-exempt in nature. They

performed the same duties as the hourly employees who were entitled to overtime such as

customer service, cashiering, dipping fruit, and cleaning the store.



                                                 -4-
             Case 1:18-cv-12269-ER Document 3 Filed 12/28/18 Page 5 of 9




       30.     Plaintiff and other BMs were closely supervised by their District Managers, and

through common corporate policies and procedures that defined and circumscribed their work.

Plaintiff and other BMs were not responsible for the overall performance of the stores, or for

coaching, evaluating or disciplining store employees.

       31.     Plaintiff and other BMs did not have authority to hire or fire store employees, nor

did they have much, if any, input into who was hired and fired.

       32.     During the relevant period, Defendant uniformly classified BMs as exempt from

federal overtime pay requirements.

       33.     All of the work that Plaintiff and other BMs performed was assigned by

Defendant and/or Defendant has been aware of all of the work that Plaintiff and other BMs

performed.

       34.     Upon information and belief, Defendant’s unlawful conduct has been pursuant to

a corporate policy or practice of minimizing labor costs by violating the FLSA.

       35.     Defendant was aware, or should have been aware, that federal wage and hour

laws required it to pay Plaintiff and other BMs overtime compensation for hours worked in

excess of 40 per week.

       36.     Defendant was aware, or should have been aware, that Plaintiff’s and other BMs’

primary duties were customer service, cashiering, dipping fruit, and cleaning the store, and that

these duties do not fall within any overtime exemption under the FLSA.

       37.     Defendant’s failure to pay Plaintiff and other BMs overtime was willful.

Defendant’s unlawful conduct has been widespread, repeated, and consistent.

                    COLLECTIVE-WIDE FACTUAL ALLEGATIONS

       38.     Plaintiff brings the First Cause of Action, pursuant to the FLSA, 29 U.S.C. §



                                              -5-
                Case 1:18-cv-12269-ER Document 3 Filed 12/28/18 Page 6 of 9




216(b), on behalf of himself and all similarly situated persons who work or have worked for

Defendant as BMs at any Godiva retail store in the United States, on or after December 27, 2015,

who elect to opt-in to this action (the “FLSA Collective”).

          39.     All of the work that Plaintiff and the FLSA Collective have performed has been

assigned by Defendant, and/or Defendant has been aware of all of the work that Plaintiff and the

FLSA Collective have performed.

          40.     As part of its regular business practice, Defendant has intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to

Plaintiff and the FLSA Collective. This policy and pattern or practice includes, but is not limited to:

                  a.     willfully failing to pay Plaintiff and the members of the FLSA Collective
                         overtime wages for hours that they worked in excess of 40 hours per
                         workweek; and

                  b.     willfully misclassifying Plaintiff and the members of the FLSA Collective
                         as exempt from the protections of the FLSA.

          41.     Defendant is aware or should have been aware that federal law required it to pay

employees performing non-exempt duties, including Plaintiff and members of the FLSA

Collective, an overtime premium for hours worked in excess of 40 per workweek.

          42.     Plaintiff and the FLSA Collective all perform or performed the same primary

duties.

          43.     Defendant’s unlawful conduct has been widespread, repeated, and consistent.

                                   FIRST CAUSE OF ACTION
                            Fair Labor Standards Act – Overtime Wages
                          (On behalf of Plaintiff and the FLSA Collective)

          44.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.




                                                  -6-
             Case 1:18-cv-12269-ER Document 3 Filed 12/28/18 Page 7 of 9




       45.     Defendant has engaged in a widespread pattern and practice of violating the

FLSA, as described in this Collective Action Complaint.

       46.     Plaintiff has consented in writing to be parties to this action, pursuant to 29 U.S.C.

§ 216(b).

       47.     At all relevant times, Plaintiff and other similarly situated current and former

employees were engaged in commerce and/or the production of goods for commerce within the

meaning of 29 U.S.C. §§ 206(a) and 207(a).

       48.     The overtime wage provisions set forth in §§ 201 et seq. of the FLSA apply to

Defendant.

       49.     Each Defendant is an employer engaged in commerce and/or the production of

goods for commerce within the meaning of 29 U.S.C. §§ 206(a) and 207(a).

       50.     At all relevant times, Plaintiff and other similarly persons are, or were, employees

within the meaning of 29 U.S.C. §§ 203(e) and 207(a).

       51.     Defendant failed to pay Plaintiff and other similarly situated current and former

employees the overtime wages to which they were entitled under the FLSA.

       52.     Defendant’s violations of the FLSA, as described in this Collective Action

Complaint, have been willful and intentional. Defendant failed to make a good faith effort to

comply with the FLSA with respect to their compensation of Plaintiff and other similarly situated

current and former employees.

       53.     Because Defendant’s violations of the FLSA have been willful, a three-year

statute of limitations applies to the First Cause of Action, pursuant to 29 U.S.C. § 255.




                                                -7-
              Case 1:18-cv-12269-ER Document 3 Filed 12/28/18 Page 8 of 9




        54.     As a result of Defendant’s willful violations of the FLSA, Plaintiff and all other

similarly situated employees have suffered damages by being denied overtime wages in

accordance with 29 U.S.C. §§ 201 et seq.

        55.     As a result of the unlawful acts of Defendant, Plaintiff and other similarly situated

current and former employees have been deprived of overtime compensation and other wages in

amounts to be determined at trial, and are entitled to recovery of such amounts, liquidated

damages, prejudgment interest, attorneys’ fees, costs and other compensation pursuant to 29

U.S.C. § 216(b).

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated

persons, prays for the following relief:

        A.      That, at the earliest possible time, Plaintiff be allowed to give notice of this collective

action, or that the Court issue such notice, to the Collective Members. Such notice should inform them

that this civil action has been filed, of the nature of the action, and of their right to join this lawsuit,

among other things;

        B.      Unpaid overtime pay, and an additional and equal amount as liquidated damages

pursuant to the FLSA and the supporting United States Department of Labor regulations;

        C.      Pre-judgment interest and post-judgment interest as provided by law;

        D.      Appropriate equitable and injunctive relief to remedy violations, including but not

necessarily limited to an order enjoining Defendant from continuing its unlawful practices;

        E.      A reasonable incentive award for the Plaintiff to compensate him for the time and

effort they have spent protecting the interests of other BMs, and the risks they have undertaken.

        F.      Attorneys’ fees and costs of the action; and



                                                   -8-
            Case 1:18-cv-12269-ER Document 3 Filed 12/28/18 Page 9 of 9




       G.      Such other injunctive and equitable relief as this Court shall deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: New York, New York
       December 28, 2018

                                               Respectfully submitted,




                                               Michael J. Palitz
                                               SHAVITZ LAW GROUP, P.A.
                                               800 3rd Avenue, Suite 2800
                                               New York, New York 10022
                                               Tel: (800) 616-4000
                                               Fax: (561) 447-8831

                                               Gregg I. Shavitz*
                                               Logan Pardell*
                                               SHAVITZ LAW GROUP, P.A.
                                               951 Yamato Road, Suite 285
                                               Boca Raton, Florida 33431
                                               Tel: (561) 447-8888
                                               Fax: (561) 447-8831

                                               Attorneys for Plaintiff and the Putative Collective
*pro hac vice application forthcoming




                                                -9-
